=================================================================
This memorandum is uncorrected and subject to revision before
publication in the New York Reports.
-----------------------------------------------------------------
No. 215 SSM 12
The People &c.,
            Respondent,
        v.
Richard Perales,
            Appellant.




          Submitted by appellant pro se.
          Submitted by Edward D. Saslaw, for respondent.




MEMORANDUM:
          The order of the Appellate Division should be reversed
and defendant's application for a writ of error coram nobis
seeking leave to file a late notice of appeal granted and the
case remitted to the Appellate Division for further proceedings
in accordance with this memorandum.

                              - 1 -
                                  - 2 -                        No. SSM 12

            At his sentencing proceeding, defendant made a
challenge to his guilty plea.     The court denied the challenge,
noting to defense counsel that he could file an appeal on
defendant's behalf.   Defense counsel failed to do so, despite
letters from defendant inquiring as to the status of the appeal.
After not hearing from defense counsel on the issue, defendant
made an inquiry with the Appellate Division and learned that a
notice of appeal was never filed.      Defendant, acting pro se,
attempted to get permission to file a late notice of appeal but
was procedurally barred from doing so because the one-year time
period set by CPL 460.30 had passed.          He also made a pro se CPL
440 motion, which was denied on the ground that it was
procedurally barred due to the fact that the issue was apparent
from the record.
            Under these circumstances, defendant met his
entitlement to the relief sought(see People v Syville, 15 NY3d
391 [2010]).
*   *   *    *   *    *   *   *    *      *    *   *   *   *   *   *      *
On review of submissions pursuant to section 500.11 of the Rules,
order reversed, defendant's coram nobis application granted and
case remitted to the Appellate Division, Second Department, for
further proceedings in accordance with the memorandum herein.
Chief Judge Lippman and Judges Graffeo, Read, Smith, Pigott,
Rivera and Abdus-Salaam concur.

Decided September 16, 2014




                                  - 2 -